

116 HR 6188 IH: Support Our Military Working Dogs Act
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6188IN THE HOUSE OF REPRESENTATIVESMarch 11, 2020Mr. Garamendi (for himself and Mr. Kim) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to require that military working dogs be retired in the United States, and for other purposes.1.Short titleThis Act may be cited as the Support Our Military Working Dogs Act.2.Department of Defense provision of veterinary care for retired military working dogs(a)In generalSection 994 of title 10, United States Code, is amended—(1)in subsection (a);(A)by striking establish and maintain a system to;(B)by striking for the veterinary care of and inserting veterinary care for; and(C)by striking the second sentence;(2)in subsection (b), by inserting that the Secretary of the military department concerned determines is suitable for adoption or is before adopted; and(3)in subsection (c), by striking the system authorized by. (b)Multi-Year agreements with other entitiesSuch section is further amended by adding at the end the following new subsection:(d)Acceptance and use of donated funds(1)The Secretary of Defense may accept donations of funds, gifts, and in-kind contributions for the purpose of providing long-term care for any military working dog adopted under section 2583 of this title. Any amount so accepted shall be available without further appropriation and without fiscal year limitation.(2)The Secretary of Defense may enter into a multi-year agreement with a veterans service organization or appropriate nonprofit entity under which—(A)the organization or entity may solicit and accept donations of funds on behalf of the Department of Defense pursuant to paragraph (1); and(B)the organization or entity agrees to transfer any funds accepted pursuant to such an agreement to the Department of Defense.(3)In this subsection, the term veterans service organization means an organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38. .3.Prohibition on charge for adoption of military animalsSection 2583(d) of title 10, United States Code, is amended by striking may and inserting shall.